312 F.2d 890
William FISHER, Plaintiff-Appellant,v.The CITY OF NEW YORK, Defendant-Appellee.
No. 213.
Docket 27848.
United States Court of Appeals Second Circuit.
Submitted January 18, 1963.
Decided January 24, 1963.

William B. Moore, New York City, for plaintiff-appellant.
Leo A. Larkin, Corp. Counsel, New York City, and Seymour B. Quel, New York City, for defendant-appellee.
Before MEDINA, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
Insofar as plaintiff's claim seeking monetary compensation from the municipality for his eleven year imprisonment after a conviction for manslaughter in violation of due process of law, is based upon 28 U.S.C. § 1343(3) and 42 U.S.C. § 1983, we affirm on the ground of lack of jurisdiction. The attempt to distinguish Monroe v. Pape, 1961, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492; Egan v. City of Aurora, 1961, 365 U.S. 514, 81 S.Ct. 684, 5 L.Ed.2d 741, and Spampinato v. City of New York, 2 Cir., 1962, 311 F.2d 439, is "patently without merit." Bell v. Hood, 1946, 327 U.S. 678, 683, 66 S.Ct. 773, 90 L.Ed. 939.


2
Insofar as plaintiff's claim is based, not on the Civil Rights Act, but directly upon Section 1 of the Fourteenth Amendment to the United States Constitution, we affirm on the ground that plaintiff has not stated a claim upon which relief can be granted under Rule 12 (b) (6) of the Federal Rules of Civil Procedure. See Bell v. Hood, supra; Shaffer v. Jordan, 9 Cir., 1954, 213 F.2d 393, 396-397.


3
Affirmed.